DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment filed on February 3, 2021, entered by the RCE filed on the same date.
Claims 21-40 are pending.
Claims 21, 25, 28, 30, 31, 36, and 38 have been amended.
Claims 1-20 have been canceled.
The nonstatutory obviousness-type double patenting rejections of Claims 21-40 as being unpatentable over Claims 1-20 of U.S. Patent No. 8,826,268 (hereinafter “‘268”) are held in abeyance until allowance of the instant application as requested by the Applicant.
The nonstatutory obviousness-type double patenting rejections of Claims 21-40 as being unpatentable over Claims 1-20 of U.S. Patent No. 9,152,403 (hereinafter “‘403”) are held in abeyance until allowance of the instant application as requested by the Applicant.
The nonstatutory obviousness-type double patenting rejections of Claims 21-40 as being unpatentable over Claims 1-20 of U.S. Patent No. 10,318,263 (hereinafter “‘263”) are held in abeyance until allowance of the instant application as requested by the Applicant.
It is noted that Claim 26 bears the status identifier “Currently Amended.” However, the claim does not appear to contain any amendments. Thus, the claim should bear the status identifier “Previously Presented.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible February 3, 2021 has been entered.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22, 31, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2009/0133013 (hereinafter “Criddle”) in view of US 2006/0253848 (hereinafter “Mathieu”) and US 2009/0006503 (hereinafter “Bernardi”).

As per Claim 21, Criddle discloses:
A computer-implemented method, comprising:
packaging, by one or more processors (Figure 3: 8), a software application into a virtual application package (paragraph [0009], “… the system can be used to provide virtual packages [virtual application package] that are associated with software applications …”; paragraph [0016], “… the sequencer component 102 can be configured to create [form] virtual packages [virtual application package], including virtualized application images or files, for use by a client … For example, the sequencer component 102 can create a number of feature blocks ; and
instantiating, by the one or more processors (Figure 3: 8), the virtual application package on an application virtualization client, including applying one or more configuration items (paragraph [0009], “… the system can be used to provide virtual packages [virtual application package] that are associated with software applications …”; paragraph [0010], “… the system can quickly provision [instantiate] a virtual package [virtual application package] to a user without the user having to install an associated software application locally.”; paragraph [0013], “A virtual application can include a virtualized instance of an application, such as a virtualized word processing application for example. A virtual application can also include a virtualized instance of a product, which can include multiple applications, such as a suite of applications (e.g., a virtual package may include a virtualized word processing application, virtualized spreadsheet application, virtualized presentation application, etc.) (emphasis added).”; paragraph [0017], “The client 108 [an application virtualization client], which includes remote and local configurations [applying one or more configuration items], can be used to interact with the virtual package 103.”). [Examiner’s Remarks: Note that Criddle discloses that virtual packages are associated with software applications. And that a virtual package is provisioned to a user without the user having to install an associated software application locally. Thus, one of ordinary skill in the art would readily comprehend that the virtual package is provisioned to the user so that the user can instantiate the associate software application without the user having to install the associated software application locally.]
Criddle does not explicitly disclose:
discovering, by one or more processors, one or more configuration items for deploying a software application.
However, Mathieu discloses:
discovering, by one or more processors (Figure 2: 202 and 204), one or more configuration items for deploying a software application (paragraph [0038], “… discovery module 502 is an additional component that is included to search for and identify software deployment applications within the data center.” and “Once the software distribution application is identified the user will have to provide the Administrator credentials of the application and the discovery module can use the APIs of the software distribution application to get it's configuration properties [discovering one or more configuration items for deploying a software application].”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Mathieu into the teaching of Criddle to include “discovering, by one or more processors, one or more configuration items for deploying a software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to search for and identify software deployment applications and their configuration properties (Mathieu, paragraph [0038]).
Criddle discloses “a virtual application package,” but the combination of Criddle and Mathieu does not explicitly disclose:
after the instantiating of the virtual application package on the application virtualization client, applying, by the one or more processors, a deployment configuration that configures the software application for use on the application virtualization client where the deployment configuration is included with the virtual application package.

after instantiating of a virtual application on an application virtualization client, applying, by one or more processors (Figure 1: 106 and 108), a deployment configuration that configures a software application for use on the application virtualization client where the deployment configuration is included with the virtual application (Figure 7; paragraph [0016], “A client seeking to access functionality hosted at a server may establish an access session (session, or terminal session where some component at the client corresponds to the "terminal") with the server. For each session, the server may instantiate one or more components to manage interaction with the client [an application virtualization client].”; paragraph [0025], “The client 202 [an application virtualization client] may include a remote desktop connection (RDC) 208 capable of using the remote desktop protocol 206 to access terminal services 210 offered by the server 204. The terminal services 210 may include a session manager 212, an application manager 214, a virtualization service 216 and a virtualization instance manager 218.”; paragraph [0054], “At step 702, a request may be received to instantiate an application instance [instantiating of a virtual application on an application virtualization client]. For example, the remote desktop connection 208 (FIG. 2) may have established the session 310 (FIG. 3) with the server 204, and the application manager 214 may receive the request from within the session 310 in response to a user action performed at the client 202.”; paragraph [0058], “At step 710, the requested application may be instantiated in the allocated system virtualization instance. For example, the virtualization instance manager 218 (FIG. 2) may provide the application manager 214 with a reference to the system virtualization instance 324 (FIG. 3) in which to instantiate the requested application 314 [after instantiating of a virtual application on an application virtualization client].”; paragraph [0059], “At step 714, a resource referenced by a system global name space may be modified. For example, the newly instantiated .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Bernardi into the combined teachings of Criddle and Mathieu to include “after the instantiating of the virtual application package on the application virtualization client, applying, by the one or more processors, a deployment configuration that configures the software application for use on the application virtualization client where the deployment configuration is included with the virtual application package.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide remote access to functionality that are isolated from each other, as well as from a server system space, by being placed in system virtualization instances (Bernardi, paragraph [0004]).

As per Claim 22, the rejection of Claim 21 is incorporated; and the combination of Criddle and Bernardi does not explicitly disclose:
wherein the discovering comprises automatically discovering.
However, Mathieu discloses:
wherein discovering comprises automatically discovering (paragraph [0038], “… discovery module 502 is an additional component that is included to search for and identify software deployment applications within the data center.” and “Once the software distribution application is identified the user will have to provide the Administrator credentials of the application and the discovery module can use the APIs of the software distribution application to get it's configuration properties.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Mathieu into the combined teachings of Criddle and Bernardi to include “wherein the discovering comprises automatically discovering.” The modification would be obvious because one of ordinary skill in the art would be motivated to search for and identify software deployment applications and their configuration properties (Mathieu, paragraph [0038]).

Claim 31 is a computer system claim corresponding to the computer-implemented method claim hereinabove (Claim 21). Therefore, Claim 31 is rejected for the same reason set forth in the rejection of Claim 21.

Claim 38 is a non-transitory computer-readable storage medium claim corresponding to the computer-implemented method claim hereinabove (Claim 21). Therefore, Claim 38 is rejected for the same reason set forth in the rejection of Claim 21.

Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claims 21 and 31 above, and further in view of US 2007/0169049 (hereinafter “Gingell”).

As per Claim 25, the rejection of Claim 21 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein the deployment configuration is a first deployment configuration, and wherein the computer-implemented method further comprises applying a second deployment configuration in the software application to change one or more settings for the one or more configuration items, the second deployment configuration being different from the first deployment configuration.
However, Gingell discloses:
wherein a deployment configuration is a first deployment configuration, and wherein a computer-implemented method further comprises applying a second deployment configuration in a software application to change one or more settings for one or more configuration items, the second deployment configuration being different from the first deployment configuration (paragraph [0188], “Administrator 20 may mix and match goals on a component to achieve configurations specific to the application and environment.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an application server.”).


As per Claim 34, the rejection of Claim 31 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein discovering the one or more configuration items for deploying the software application is before completing the packaging of the software application.
However, Gingell discloses:
wherein discovering one or more configuration items for deploying a software application is before completing packaging of the software application (paragraph [0205], “Application governor 352 uses application matrix 350 as a source of parameters when carrying out the application-level operations requested by application rules engine 355.”; paragraph [0206], “… application governor 352 accesses application matrix 350 to discover configuration parameters of both applications.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gingell into the combined teachings of .

Claims 23, 26, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claims 21, 22, and 31 above, and further in view of US 2003/0046444 (hereinafter “Murray”).

As per Claim 23, the rejection of Claim 22 is incorporated; and the combination of Criddle and Bernardi does not explicitly disclose:
wherein the one or more configuration items are one or more automatically-discovered configuration items.
However, Mathieu discloses:
wherein one or more configuration items are one or more automatically-discovered configuration items (paragraph [0038], “… discovery module 502 is an additional component that is included to search for and identify software deployment applications within the data center.” and “Once the software distribution application is identified the user will have to provide the Administrator credentials of the application and the discovery module can use the APIs of the software distribution application to get it's configuration properties.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Mathieu into the combined teachings of 
The combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein the computer-implemented method further comprises discovering one or more manually-discovered configuration items for the software application in response to a user input identifying the one or more manually-discovered configuration items, the deployment configuration further comprising one or more settings for the one or more manually-discovered configuration items.
However, Murray discloses:
wherein a computer-implemented method further comprises discovering one or more manually-discovered configuration items for a software application in response to a user input identifying the one or more manually-discovered configuration items, a deployment configuration further comprising one or more settings for the one or more manually-discovered configuration items (paragraph [0044], “… each application is created/implemented with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application … in configuring the application, the user would view the same set of dialogs (windows) that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of 

As per Claim 26, the rejection of Claim 21 is incorporated; and Criddle discloses “a virtual application package,” but the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
presenting the one or more configuration items with a user interface device, wherein the presenting is done after the packaging of the software application into the virtual application package.
However, Murray discloses:
presenting one or more configuration items with a user interface device, wherein the presenting is done after packaging a software application (paragraph [0044], “… each application [software application] is created/implemented [packaged] with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application … in configuring the application, the user would view the same set of dialogs (windows) [presenting] that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”; paragraph . [Examiner’s Remarks: Note that Murray discloses that each application is created/implemented with a configuration interface. And that users can communicate with configuration interface, via configuration tool, to configure the corresponding application by viewing configuration dialogs (windows). Thus, one of ordinary skill in the art would readily comprehend that the users can view the configuration dialogs (windows), via the configuration tool, to configure the application after the application is created/implemented with the configuration interface.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, and Bernardi to include “presenting the one or more configuration items with a user interface device, wherein the presenting is done after the packaging of the software application into the virtual application package.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure the application from a central workstation via a configuration interface in the application so that reverse engineering of the application’s configuration is not necessary (Murray, paragraph [0006]).

As per Claim 32, the rejection of Claim 31 is incorporated; and Criddle discloses “a virtual application package,” but the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
setting the deployment configuration for the virtual application package after packaging the software application.

setting a deployment configuration for a software application after packaging the software application (paragraph [0044], “… each application [software application] is created/implemented [packaged] with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application [setting a deployment configuration for a software application] … in configuring the application, the user would view the same set of dialogs (windows) that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”; paragraph [0046], “… configuration data is arranged into one or more array of settings. A user will make a call to an entry point to effect a particular change in the application's configuration data.”). [Examiner’s Remarks: Note that Murray discloses that each application is created/implemented with a configuration interface. And that users can communicate with configuration interface, via configuration tool, to configure the corresponding application by viewing configuration dialogs (windows). Thus, one of ordinary skill in the art would readily comprehend that the users can view the configuration dialogs (windows), via the configuration tool, to configure the application after the application is created/implemented with the configuration interface.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, and Bernardi to include “setting the deployment configuration for the virtual application package after packaging the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure the application .

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 22 above, and further in view of US 2009/0037879 (hereinafter “Iyengar”).

As per Claim 24, the rejection of Claim 22 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein automatically discovering comprises delegating a first portion of the automatically discovering to a first subsystem relevant to at least one of the one or more configuration items, and delegating a second portion of the automatically discovering to a second subsystem relevant to at least one of the one or more configuration items, the first portion being different from the second portion and the first subsystem being different from the second subsystem.
However, Iyengar discloses:
wherein automatically discovering comprises delegating a first portion of automatically discovering to a first subsystem relevant to at least one of one or more configuration items, and delegating a second portion of the automatically discovering to a second subsystem relevant to at least one of the one or more configuration items, the first portion being different from the second portion and the first subsystem being different from the second subsystem (paragraph [0029], “… an integrated automatic configuration system (IACS).”; paragraph [0030], “This system has two major components, a computer system automatically discover an appropriate configuration [first/second portion of the discovering] for one workload or a set of workloads. Here the appropriate configuration means a set of parameter value assignments [at least one of one or more configuration items] that result in relatively satisfactory (desirable) system properties (emphasis added) …”; paragraph [0047], “Note that IACS 10 can have more than one model [first/second subsystem]. These models can be independent. Each model covers part of parameters, part of parameter value space, part of the system behavior, and part of workload space.”). [Examiner’s Remarks: Note that Iyengar discloses that an integrated automatic configuration system (IACS) automatically configures a system. And that the IACS can be used to automatically discover an appropriate configuration which is a set of parameter value assignments. Thus, one of ordinary skill in the art would readily comprehend that the IACS is relevant to the set of parameter value assignments because the IACS automatically configures the system by automatically discovering the set of parameter value assignments.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Iyengar into the combined teachings of Criddle, Mathieu, and Bernardi to include “wherein automatically discovering comprises delegating a first portion of the automatically discovering to a first subsystem relevant to at least one of the one or more configuration items, and delegating a second portion of the automatically discovering to a second subsystem relevant to at least one of the one or more configuration items, the first portion being different from the second portion and the first subsystem being different from the second subsystem.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize an integrated automatic configuration .

Claims 27 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu, Bernardi, and Murray as applied to Claims 26 and 32 above, and further in view of US 2005/0138068 (hereinafter “Wilbur”).

As per Claim 27, the rejection of Claim 26 is incorporated; and the combination of Criddle, Mathieu, Bernardi, and Murray does not explicitly disclose:
receiving a user input, and editing one of the one or more configuration items in response to the user input.
However, Wilbur discloses:
receiving a user input, and editing one of one or more configuration items in response to the user input (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”; paragraph [0015], “… a system 10 for editing configuration data [one of one or more configuration items] includes a configuration database 12, multiple edit sessions 14, 16, and 18, and multiple terminals 20, 22, and 24 … A user might decide to add an additional port to a router. To add the new port, a user updates the configuration database 12 and configures the new port to be an IP interface [editing one of one or more configuration items in response to the user input] (emphasis added).”).


As per Claim 33, the rejection of Claim 32 is incorporated; and the combination of Criddle and Murray discloses “a deployment configuration,” but the combination of Criddle, Mathieu, Bernardi, and Murray does not explicitly disclose:
wherein setting the deployment configuration is done in response to receiving a user input.
However, Wilbur discloses:
wherein setting a configuration is done in response to receiving a user input (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”; paragraph [0015], “… a system 10 for editing [setting] configuration data includes a configuration database 12, multiple edit sessions 14, 16, and 18, and multiple terminals 20, 22, and 24 … A user might decide to add an additional port to a router. To add the new port, a user updates the configuration database 12 and configures the new port to be an IP interface [setting a configuration is done in response to receiving a user input] (emphasis added).”).
.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 21 above, and further in view of Gingell and US 2006/0245354 (hereinafter “Gao”).

As per Claim 28, the rejection of Claim 21 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein applying the deployment configuration comprises applying the deployment configuration in the first instance of the software application; and
the computer-implemented method further comprises applying the deployment configuration in the second instance of the software application.
However, Gingell discloses:
wherein applying a deployment configuration comprises applying the deployment configuration in a first instance of a software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged"  After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an application server.”; paragraph [0226], “The application definition file contains information specific to an installation instance of the application. For example, the application definition file typically specifies the locations (paths) for all software components of the application as staged within the staging environment, a list of files to execute, connectivity information for the application, and other information that may be recorded by the configured application.”); and
a computer-implemented method further comprises applying the deployment configuration in a second instance of the software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged" application. A staged application is an application that has been deployed in a staging environment and customized for subsequent deployment within distributed computing system 10. After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gingell into the combined teachings of Criddle, Mathieu, and Bernardi to include “wherein applying the deployment configuration comprises applying the deployment configuration in the first instance of the software application; and the computer-implemented method further comprises applying the deployment configuration in the second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to mix and match goals on a component to achieve configurations specific to an application and environment (Gingell, paragraph [0188]).
Criddle discloses “deploying a virtual application package to instantiate a software application,” but the combination of Criddle, Mathieu, Bernardi, and Gingell does not explicitly disclose:
wherein instantiating the virtual application package on an application virtualization client further includes deploying the virtual application package to instantiate the software application as a first instance of the software application; and
the computer-implemented method further comprises instantiating the virtual application package to instantiate the software application as a second instance of the software application.
However, Gao discloses:
deploying an application package to instantiate a software application as a first instance of the software application (paragraph [0064], “… with the application deployment template, multiple instances of applications [first instance of the software application] may be deployed and instantiated for different configurations (emphasis added).”); and
a computer-implemented method further comprises instantiating the software application as a second instance of the software application (paragraph [0064], “… with the application deployment template, multiple instances of applications [second instance of the software application] may be deployed and instantiated for different configurations (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gao into the combined teachings of Criddle, Mathieu, Bernardi, and Gingell to include “wherein instantiating the virtual application package on an application virtualization client further includes deploying the virtual application package to instantiate the software application as a first instance of the software application; and the computer-implemented method further comprises instantiating the virtual application package to instantiate the software application as a second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy and instantiate multiple instances of the application for different configurations so that different organizations with different domains may be accommodated (Gao, paragraph [0064]).

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu, Bernardi, Gingell, and Gao as applied to Claim 28 above, and further in view of Murray.

As per Claim 29, the rejection of Claim 28 is incorporated; and the combination of Criddle and Gingell discloses “a first and second instances of a software application,” but the combination of Criddle, Mathieu, Bernardi, Gingell, and Gao does not explicitly disclose:
wherein applying the deployment configuration in the first instance of the software application and applying the deployment configuration in the second instance of the software application comprise applying different settings for at least one of the one or more configuration items in the first and second instances of the software application.
However, Murray discloses:
applying different settings for at least one of one or more configuration items in a software application (paragraph [0044], “… each application [software application] is created/implemented with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application [applying different settings for at least one of one or more configuration items] … in configuring the application, the user would view the same set of dialogs (windows) that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”; paragraph [0046], “… configuration data is arranged into one or more array of settings. A user will make a call to an entry point to effect a particular change in the application's configuration data.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, Bernardi, Gingell, and Gao to include “wherein applying the deployment configuration in the first instance of the software application and applying the deployment .

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 21 above, and further in view of Gingell, Murray, Wilbur, and Gao.

As per Claim 30, the rejection of Claim 21 is incorporated; and Criddle further discloses:
performing after the packaging of the software application into the virtual application package (paragraph [0016], “… the sequencer component 102 can be configured to create virtual packages [virtual application package], including virtualized application images or files, for use by a client [performing] … For example, the sequencer component 102 can create a number of feature blocks which contain data and other information and are associated with a particular application function or functionality [packaging of the software application] … Once created [after the packaging of the software application], the server 106, or other network component, can retrieve a virtual package 103 from the store 104, which can then be communicated to the client 108.”); [Examiner’s Remarks: Note that Criddle discloses that a sequence component can be configured to create virtual packages for use by a client. And that once a virtual package is created, it can be communicated to the client. Thus, one of ordinary skill in the art would readily comprehend that after the client receives the virtual package, the client can perform execution of the virtual package.] and
deploying the virtual application package to instantiate the software application (paragraph [0009], “… the system can be used to provide virtual packages [virtual application package] that are associated with software applications …”; paragraph [0010], “… the system can quickly provision [deploy] a virtual package [virtual application package] to a user without the user having to install an associated software application locally.”). [Examiner’s Remarks: Note that Criddle discloses that virtual packages are associated with software applications. And that a virtual package is provisioned to a user without the user having to install an associated software application locally. Thus, one of ordinary skill in the art would readily comprehend that the virtual package is provisioned to the user so that the user can instantiate the associate software application without the user having to install the associated software application locally.]
The combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein applying the deployment configuration comprises applying the deployment configuration in the first instance of the software application; and
the computer-implemented method further comprises applying the deployment configuration in the second instance of the software application.
However, Gingell discloses:
wherein applying a deployment configuration comprises applying the deployment configuration in a first instance of a software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged"  After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an application server.”; paragraph [0226], “The application definition file contains information specific to an installation instance of the application. For example, the application definition file typically specifies the locations (paths) for all software components of the application as staged within the staging environment, a list of files to execute, connectivity information for the application, and other information that may be recorded by the configured application.”); and
a computer-implemented method further comprises applying the deployment configuration in a second instance of the software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged" application. A staged application is an application that has been deployed in a staging environment and customized for subsequent deployment within distributed computing system 10. After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gingell into the combined teachings of Criddle, Mathieu, and Bernardi to include “wherein applying the deployment configuration comprises applying the deployment configuration in the first instance of the software application; and the computer-implemented method further comprises applying the deployment configuration in the second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to mix and match goals on a component to achieve configurations specific to an application and environment (Gingell, paragraph [0188]).
The combination of Criddle and Gingell discloses “a first and second instances of a software application,” but the combination of Criddle, Mathieu, Bernardi, and Gingell does not explicitly disclose:
presenting the one or more configuration items with a user interface device; and
wherein different settings are applied for at least one of the one or more configuration items in the first and second instances of the software application.
However, Murray discloses:
presenting one or more configuration items with a user interface device (paragraph [0044], “… each application [software application] is created/implemented [packaged] with a configuration interface such as that shown. Users can communicate with ; and
wherein different settings are applied for at least one of the one or more configuration items in a software application (paragraph [0044], “… each application [software application] is created/implemented with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application [different settings are applied for at least one of the one or more configuration items] … in configuring the application, the user would view the same set of dialogs (windows) that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”; paragraph [0046], “… configuration data is arranged into one or more array of settings. A user will make a call to an entry point to effect a particular change in the application's configuration data.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, Bernardi, and Gingell to include “presenting the one or more configuration items with a user interface device; and wherein different settings are applied for at least one of the one or more configuration items in the first and second instances of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure the application from a central workstation via a configuration interface in the 
The combination of Criddle, Mathieu, Bernardi, Gingell, and Murray does not explicitly disclose:
receiving a user input; and
editing a setting of at least one of the one or more configuration items in response to the user input.
However, Wilbur discloses:
receiving a user input (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”); and
editing a setting of at least one of one or more configuration items in response to the user input (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”; paragraph [0015], “… a system 10 for editing configuration data [setting of at least one of one or more configuration items] includes a configuration database 12, multiple edit sessions 14, 16, and 18, and multiple terminals 20, 22, and 24 … A user might decide to add an additional port to a router. To add the new port, a user updates the configuration database 12 and configures the new port to be an IP interface [editing a setting of at least one of one or more configuration items in response to the user input] (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wilbur into the combined teachings of 
Criddle discloses “deploying a virtual application package to instantiate a software application,” but the combination of Criddle, Mathieu, Bernardi, Gingell, Murray, and Wilbur does not explicitly disclose:
wherein instantiating the virtual application package on an application virtualization client further includes deploying the virtual application package to instantiate the software application as a first instance of the software application; and
the computer-implemented method further comprises instantiating the virtual application package to instantiate the software application as a second instance of the software application.
However, Gao discloses:
instantiating a software application as a first instance of a software application (paragraph [0064], “… with the application deployment template, multiple instances of applications [first instance of a software application] may be deployed and instantiated for different configurations (emphasis added).”); and
a computer-implemented method further comprises instantiating the software application as a second instance of the software application (paragraph [0064], “… with the application deployment template, multiple instances of applications [second instance of the instantiated for different configurations (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gao into the combined teachings of Criddle, Mathieu, Bernardi, Gingell, Murray, and Wilbur to include “wherein instantiating the virtual application package on an application virtualization client further includes deploying the virtual application package to instantiate the software application as a first instance of the software application; and the computer-implemented method further comprises instantiating the virtual application package to instantiate the software application as a second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy and instantiate multiple instances of the application for different configurations so that different organizations with different domains may be accommodated (Gao, paragraph [0064]).

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu, Bernardi, and Murray as applied to Claim 32 above, and further in view of US 2002/0049615 (hereinafter “Huber”).

As per Claim 35, the rejection of Claim 32 is incorporated; and Criddle discloses “deploying a virtual application package” and the combination of Criddle and Murray discloses “setting a deployment configuration,”
marking at least one of the one or more configuration items as at least one of optional or mandatory, and wherein setting the deployment configuration comprises determining for each of the one or more configuration items whether the configuration item is marked as mandatory, and if the configuration item is marked as mandatory, then requiring a user input for that configuration item before deploying the virtual application package.
However, Huber discloses:
marking at least one of one or more configuration items as at least one of optional or mandatory (paragraph [0161], “… the system administrator can also set whether or not the fields [at least one of one or more configuration items] are mandatory or optional, by marking or not marking the ‘Make data entry mandatory’ cell 1610 in the table associated with the selected data field (same row) (emphasis added).”), and determining for each of the one or more configuration items whether the configuration item is marked as mandatory, and if the configuration item is marked as mandatory then requiring a user input for that configuration item before exiting a screen in which it resides (paragraph [0161], “Mandatory field settings force the user to enter data [requiring a user input for that configuration item] into the spaces provided because the system will not allow the user to exit the screen in which they reside until they have been filled in.”). [Examiner’s Remarks: Note that Huber discloses that mandatory field settings force a user to enter data into the spaces provided and the system will not allow the user to exit the screen until they have been filled in. Thus, one of ordinary skill in the art would readily comprehend that the system has to determine the mandatory fields first in order to inform the user that the mandatory fields must be filled in.]
.

Claims 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 31 above, and further in view of Gingell, Gao, and Murray.

As per Claim 36, the rejection of Claim 31 is incorporated; and Criddle discloses “a virtual application package” and “instantiating a virtual application package,” but the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
wherein the deployment configuration is a first deployment configuration;
wherein instantiating the virtual application package comprises deploying the virtual application package to instantiate the packaged software application in a first instance of the software application;
wherein applying the deployment configuration in the instantiated packaged software application comprises applying the first deployment configuration in the first instance of the software application;
the acts further comprise:
setting a second deployment configuration for the virtual application package after packaging the software application;
instantiating the virtual application package to instantiate the software application in a second instance of the software application; and
applying the second deployment configuration in the second instance of the software application.
However, Gingell discloses:
wherein a deployment configuration is a first deployment configuration (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged" application. A staged application is an application that has been deployed in a staging environment and customized for subsequent deployment within distributed computing system 10. After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an application server.”);
wherein applying the deployment configuration in an instantiated packaged software application comprises applying the first deployment configuration in a first instance of a software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged" application. A staged application is an application that has been deployed in a staging environment and customized for subsequent deployment within distributed computing system 10. After creating the application matrix entry, administrator 20 may insert the application matrix entry into application matrix 350.”; paragraph [0203], “Configuration processor 354 is "pluggable." That is, administrator 20 can "plug in" different implementations of configuration processor 354 as needed. For example, administrator 20 may need to "plug in" a different implementation of configuration processor 354 to handle applications that do not use an application server.”; paragraph [0226], “The application definition file contains information specific to an installation instance of the application. For example, the application definition file typically specifies the locations (paths) for all software components of the application as staged within the staging environment, a list of files to execute, connectivity information for the application, and other information that may be recorded by the configured application.”); and
applying a second deployment configuration in a second instance of the software application (paragraph [0202], “… configuration processor 354 is a software module that generates an application matrix entry based on an application definition and application configuration properties of a "staged" application. A staged application is an application that has been deployed in a staging environment and customized for subsequent deployment within distributed computing system 10. After creating the application matrix entry, administrator 20 .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gingell into the combined teachings of Criddle, Mathieu, and Bernardi to include “wherein the deployment configuration is a first deployment configuration; wherein applying the deployment configuration in the instantiated packaged software application comprises applying the first deployment configuration in the first instance of the software application; and applying the second deployment configuration in the second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to mix and match goals on a component to achieve configurations specific to an application and environment (Gingell, paragraph [0188]).
However, Gao discloses:
instantiating a packaged software application in a first instance of a software application (paragraph [0064], “… with the application deployment template, multiple instances instantiated for different configurations (emphasis added).”); and
instantiating the software application in a second instance of the software application (paragraph [0064], “… with the application deployment template, multiple instances of applications [second instance of the software application] may be deployed and instantiated for different configurations (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gao into the combined teachings of Criddle, Mathieu, Bernardi, and Gingell to include “wherein instantiating the virtual application package comprises deploying the virtual application package to instantiate the packaged software application in a first instance of the software application; and deploying the virtual application package to instantiate the software application in a second instance of the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy and instantiate multiple instances of the application for different configurations so that different organizations with different domains may be accommodated (Gao, paragraph [0064]).
However, Murray discloses:
setting a second deployment configuration for a software application after packaging the software application (paragraph [0044], “… each application [software application] is created/implemented [packaged] with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application [setting a second deployment configuration for a software application] … in configuring the application, the user would view the same set of dialogs (windows) that he/she would view if configuring the application manually/directly (i.e., . [Examiner’s Remarks: Note that Murray discloses that each application is created/implemented with a configuration interface. And that users can communicate with configuration interface, via configuration tool, to configure the corresponding application by viewing configuration dialogs (windows). Thus, one of ordinary skill in the art would readily comprehend that the users can view the configuration dialogs (windows), via the configuration tool, to configure the application after the application is created/implemented with the configuration interface.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, Bernardi, Gingell, and Gao to include “setting a second deployment configuration for the virtual application package after packaging the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure the application from a central workstation via a configuration interface in the application so that reverse engineering of the application’s configuration is not necessary (Murray, paragraph [0006]).

As per Claim 37, the rejection of Claim 36 is incorporated; and the combination of Criddle, Mathieu, Bernardi, Gingell, and Murray does not explicitly disclose:
wherein the first instance of the software application is on a first machine with a first machine configuration and the second instance of the software application is on a second machine with a second machine configuration.

wherein a first instance of a software application is on a first machine with a first machine configuration and a second instance of the software application is on a second machine with a second machine configuration (paragraph [0034], “VLAN 406 is a network of computers [first and second machines] that behave as if they are connected to the same wire even though they may actually be physically located on different segments of a local area network.”; paragraph [0037], “For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations [first and second machine configurations], operating systems on which the application runs, and different combinations of software stack that supports the application.”; paragraph [0044], “… different application instances [first and second instances of a software application] may be deployed to a different VLAN such that different user groups may have their own instances without accessing other user groups’ instances.”). [Examiner’s Remarks: Note that Gao discloses that there are variations in configuration, such as network configuration, for each instance of an application. And that different application instances may be deployed to different VLANs. Thus, one of ordinary skill in the art would readily comprehend that the different application instances deployed to the different VLANs have different configurations, such as network configurations.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gao into the combined teachings of Criddle, Mathieu, Bernardi, Gingell, and Murray to include “wherein the first instance of the software application is on a first machine with a first machine configuration and the second instance of the software application is on a second machine with a second machine configuration.” The modification would be obvious because one of ordinary skill in the art would be motivated to .

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 38 above, and further in view of Murray and Wilbur.

As per Claim 39, the rejection of Claim 38 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
presenting the one or more configuration items on a user interface device after packaging the software application.
However, Murray discloses:
presenting one or more configuration items on a user interface device after packaging a software application (paragraph [0044], “… each application [software application] is created/implemented [packaged] with a configuration interface such as that shown. Users can communicate with configuration interface 34, via configuration tool, to configure the corresponding application … in configuring the application, the user would view the same set of dialogs (windows) [presenting] that he/she would view if configuring the application manually/directly (i.e., not through a configuration tool).”; paragraph [0046], “In response to calls from the configuration tool, retrieval system 44 will retrieve any necessary configuration data from an application. In general, configuration data [one or more configuration items] is arranged into one or more array of settings.”). [Examiner’s Remarks: Note that Murray discloses that each application is created/implemented with a configuration interface. And that users can communicate with configuration interface, via configuration tool, to configure the corresponding application by viewing configuration dialogs (windows). Thus, one of ordinary skill in the art would readily comprehend that the users can view the configuration dialogs (windows), via the configuration tool, to configure the application after the application is created/implemented with the configuration interface.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Murray into the combined teachings of Criddle, Mathieu, and Bernardi to include “presenting the one or more configuration items on a user interface device after packaging the software application.” The modification would be obvious because one of ordinary skill in the art would be motivated to configure the application from a central workstation via a configuration interface in the application so that reverse engineering of the application’s configuration is not necessary (Murray, paragraph [0006]).
The combination of Criddle, Mathieu, Bernardi, and Murray does not explicitly disclose:
in response to a user input indicating a change to a selected configuration item of the one or more configuration items, changing the selected configuration item of the one or more configuration items.
However, Wilbur discloses:
in response to a user input indicating a change to a selected configuration item of one or more configuration items, changing the selected configuration item of the one or more configuration items (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”; paragraph [0015], “… a system .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wilbur into the combined teachings of Criddle, Mathieu, Bernardi, and Murray to include “in response to a user input indicating a change to a selected configuration item of the one or more configuration items, changing the selected configuration item of the one or more configuration items.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to modify and update the configuration resources to include changes in the configuration of the application (Wilbur, paragraph [0001]).

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Criddle in view of Mathieu and Bernardi as applied to Claim 38 above, and further in view of Wilbur and Gingell.

As per Claim 40, the rejection of Claim 38 is incorporated; and the combination of Criddle, Mathieu, and Bernardi does not explicitly disclose:
presenting the one or more configuration items on a user interface device before the packaging of the software application is complete; and
in response to receiving a user input indicating a change, changing at least one of the one or more configuration items before the packaging of the software application is complete.
However, Wilbur discloses:
presenting one or more configuration items on a user interface device (paragraph [0017], “System 30 includes a configuration database 12 and an associated active edit view 32 and current view 34.”); and
in response to receiving a user input indicating a change, changing at least one of the one or more configuration items (paragraph [0002], “In one aspect a system and method includes receiving user-input configuration changes to a configuration file and tracking the configuration changes in multiple independent edit views (emphasis added).”; paragraph [0015], “… a system 10 for editing [changing] configuration data [at least one of the one or more configuration items] includes a configuration database 12, multiple edit sessions 14, 16, and 18, and multiple terminals 20, 22, and 24 … A user might decide to add an additional port to a router. To add the new port, a user updates the configuration database 12 and configures the new port to be an IP interface [in response to receiving a user input indicating a change].”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wilbur into the combined teachings of Criddle, Mathieu, and Bernardi to include “presenting the one or more configuration items on a user interface device; and in response to receiving a user input indicating a change, changing at least one of the one or more configuration items.” The modification would be obvious because 
However, Gingell discloses:
before packaging of a software application is complete (paragraph [0205], “Application governor 352 uses application matrix 350 as a source of parameters when carrying out the application-level operations requested by application rules engine 355.”; paragraph [0206], “… application governor 352 accesses application matrix 350 to discover configuration parameters of both applications.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gingell into the combined teachings of Criddle, Mathieu, Bernardi, and Wilbur to include “before packaging of a software application is complete.” The modification would be obvious because one of ordinary skill in the art would be motivated to mix and match goals on a component to achieve configurations specific to an application and environment (Gingell, paragraph [0188]).

Response to Arguments
Applicant’s arguments with respect to Claims 21, 31, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2009/0044170 (hereinafter “Bernardi”) discloses automated application modeling for application virtualization (auto-modeling).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191